METROPOLITAN COMPUTING CORP. FINANCIAL STATEMENTS DECEMBER 31, 2006 and 2005 METROPOLITAN COMPUTING CORP. Table of Contents December 31, 2006 and 2005 Independent Auditor's Report 1 Financial Statements: Balance Sheets 2 Statements of Operations 3 Statements of Changes in Stockholder's Equity 4 Statements of Cash Flows 5 Notes to Financial Statements 6-8 ALPERIN, NEBBIA & ASSOCIATES, CPA, PA 375 Passaic Avenue Suite 200 Fairfield, NJ 07004 973/808-8801 Fax 973/808-8804 Steven J. Alperin, CPA Vincent S. Nebbia, CPA To the Board of Directors of Metropolitan Computing Corp. East Hanover, NJ We have audited the accompanying balance sheets of Metropolitan Computing Corp. as of December 31, 2006 and 2005, and the related statements of operations, changes in stockholder's equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with generally accepted auditing standards of the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Metropolitan Computing Corp. as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the year then ended in conformity with generally accepted accounting principles of the United States of America. Alperin, Nebbia & Associates, CPA, PA /s/Alperin, Nebbia & Associates, CPA, PA Fairfield, NJ May 3, 2007 1 METROPOLITAN COMPUTING CORPORATION BALANCE SHEETS December 31, 2006 December 31, 2005 ASSETS Current Assets: Cash and cash equivalents $ 15,945 $ 89,185 Accounts receivable - net 149,409 176,914 Inventory 239,492 171,039 Other current assets 14,876 33,923 Total current assets 419,722 471,061 Property and equipment - net 2,838 6,273 Other Assets: Due from stockholder 140,817 90,125 Total Assets $ 563,377 $ 567,459 LIABILITIES AND STOCKHOLDER'S EQUITY Current Liabilities: Accounts payable $ 56,831 $ 30,101 Accrued expenses and other current liabilities 120,911 107,143 Payroll taxes payable 17,200 25,200 Lines of credit 105,445 188,051 Total current liabilities 300,387 350,495 Stockholder's Equity: Common Stock, Par Value $0.001, 2,500 shares authorized at December 31, 2006 and 2005, 100 shares issued and outstanding at December 31, 2006 and 2005 36,000 36,000 Treasury Stock, Par Value $0.001, 100 shares authorized at December 31, 2006 and 2005 (19,500 ) (19,500 ) Retained earnings 246,490 200,464 Total stockholder's equity 262,990 216,964 Total Liabilities and Stockholder's Equity $ 563,377 $ 567,459 See independent auditor's report and the accompanying notes to the financial statements. 2 METROPOLITAN COMPUTING CORPORATION STATEMENTS OF OPERATIONS Years Ended December 31, 2006 2005 Revenue $ 1,889,947 $ 1,877,555 Cost of goods sold: Beginning inventory 171,039 279,997 Purchases 342,236 351,225 Labor 636,484 535,054 Other costs 105,014 159,427 1,254,773 1,325,703 Less: Ending inventory 239,492 171,039 Total cost of goods sold 1,015,281 1,154,664 Gross profit 874,666 722,891 Expenses: Payroll and payroll taxes 455,335 360,248 Sales expenses 154,721 137,949 Office and other expenses 203,617 167,723 Total expenses 813,673 665,920 Income from Operations 60,993 56,971 Other income (expense): Other income, net 3,778 5,134 Interest expense (18,745 ) (8,186 ) Total other income/(expense) (14,967 ) (3,052 ) Net income 46,026 53,919 See independent auditor's report and the accompanying notes to the financial statements. 3 METROPOLITAN COMPUTING CORPORATION STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Years ended December 31, 2005 and December 31,2006 Common Stock Treasury Stock Retained Earnings Total Stockholder's Equity Balance at January 1, 2005 $ 36,000 $ (19,500 ) $ 146,545 $ 163,045 Net income - - 53,919 53,919 Balance at December 31, 2005 36,000 (19,500 ) 200,464 216,964 Net income 46,026 46,026 Balance at December 31, 2006 $ 36,000 $ (19,500 ) $ 246,490 $ 262,990 See independent auditor's report and the accompanying notes to the financial statements. 4 METROPOLITAN COMPUTING CORPORATION STATEMENTS OF CASH FLOWS Years Ended December 31, 2006 2005 Cash flows from operating activities: Net income $ 46,026 $ 53,919 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 9,206 4,619 Bad debts 1,105 Changes in operating assets and liabilities: Accounts receivable 26,400 (14,147 ) Inventory (68,453 ) 108,958 Other current assets 19,047 (28,214 ) Accounts payable and accrued expenses 40,498 (55,594 ) Payroll taxes payable (8,000 ) 9,800 Net cashprovided by operating activities 65,829 79,341 Cash flows from investing activities: Purchases of property and equipment (5,771 ) Cash flows from financing activities: Proceeds from borrowings (82,606 ) (1,023 ) Due from owner (50,692 ) (34,207 ) Net cash (used in) financing activities (133,298 ) (35,230 ) Net increase (decrease) in cash and cash equivalents (73,240 ) 44,111 Cash and cash equivalents - beginning of period 89,185 45,074 Cash and cash equivalents - end of period $ 15,945 $ 89,185 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 18,745 $ 8,186 See independent auditor's report and the accompanying notes to the financial statements. 5 METROPOLITAN COMPUTING CORP. Notes to Financial Statements December 31, 2006 and 2005 1.
